Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Feb. 19. 1777.
I am very sorry to hear that you have an attack of the Gout, but I hope it will soon be over.
As to Business I must refer you to the inclosed. As I suppose I am to stay here some time longer, I shall be glad to hear from you what my future Line of Life is to be, for I take it for granted that I am not to return to England again. Mr. Lee mention’d that you had views of forming some Company of french Merchts. and that I might probably have an opportunity of taking an active part in the plan; whatever it is I will do my utmost to give satisfaction. I don’t know whether your hint relative to Mr. Ss Daughter was designed as serious or not, but I assure you I do not think that the most impracticable thing in the World; my Situation in business being settled to satisfaction, this might become an object worthy of pursuit. My former Views of this kind with Miss A I consider as totally at an end on account of the War between her Country and mine and I have long since given up every expectation of the kind. This leaves me at full liberty and I assure you that tho’ I am not less sensible of Miss a’s merit yet I must do justice to Miss S. If I were settled here I imagine I could do great service to my Country but wherever you think I can be more usefull I am determined that no personal consideration shall prevent my obedience. I have written so much and so often to you that I fear I tire you with repetition, but I discover every thing that occurs to mind without m[asking?] or endeavouring to dress it with propriety, because I know you will kindly excuse whatever you find amiss and freely tell me of it. I am with great Respect Your dutifull and affectionate Kinsman
J Williams

Please to tell me what you think of Mr. Alexanders plans about the Tobacco Business.

